

117 HRES 238 IH: Providing amounts for the expenses of the Committee on Oversight and Reform in the One Hundred Seventeenth Congress.
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 238IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mrs. Carolyn B. Maloney of New York submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONProviding amounts for the expenses of the Committee on Oversight and Reform in the One Hundred Seventeenth Congress.1.Amounts for committee expenses For the expenses of the Committee on Oversight and Reform (hereafter in this resolution referred to as the Committee), including the expenses of all staff salaries, there shall be paid, out of the applicable accounts of the House of Representatives for committee salaries and expenses, not more than $27,477,742 for the One Hundred Seventeenth Congress.2.Session limitations Of the amount specified in section 1—(1)not more than $13,738,871 shall be available for expenses incurred during the period beginning at noon on January 3, 2021, and ending immediately before noon on January 3, 2022; and(2)not more than $13,738,871 shall be available for expenses incurred during the period beginning at noon on January 3, 2022, and ending immediately before noon on January 3, 2023.3.Vouchers Payments under this resolution shall be made on vouchers authorized by the Committee, signed by the Chairman of the Committee, and approved in the manner directed by the Committee on House Administration.4.Regulations Amounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration.